NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-2346-19

IN THE MATTER OF THE
ESTATE OF FELIX FORNARO,
Deceased.
_____________________________

                Argued October 14, 2021 – Decided November 3, 2021

                Before Judges Hoffman, Whipple and Geiger.

                On appeal from the Superior Court of New Jersey,
                Chancery Division, Morris County, Docket No. P-
                000172-13.

                Vincent R. Kramer, Jr. argued the cause for appellant
                Carmine C. Fornaro (Vincent R. Kramer, Jr., attorney;
                Vincent R. Kramer, Jr., of counsel and on the briefs;
                Paul D. Wigg-Maxwell, on the briefs).

                Jennifer L. McInerney argued the cause for respondent
                Linda Fornaro Picone (Torzewski & McInerney, LLC,
                attorneys; Jennifer L. McInerney, of counsel and on the
                brief).

                Stephen J. Pagano argued the cause for pro se
                respondents Riker Danzig Scherer Hyland & Perretti,
                LLP (Stephen J. Pagano, on the brief).

PER CURIAM
      This matter arises out of a nearly decade-long dispute between plaintiff

Linda Fornaro-Picone (Linda) and her brother, defendant Carmine Fornaro

(Carmine), regarding the Last Will and Testament (will) of their father, Felix

Fornaro (decedent), who died on December 19, 2012. 1    Defendant appeals from

the January 13, 2020 Law Division order granting counsel fee awards to the law

firms of Weiner Lesniak LLP (Weiner) and Riker Danzig Scherer Hyland &

Perretti, LLP (Riker), the two firms which successfully defended decedent's

estate and Carmine against Linda's will contest, and Torzewski and McInerney,

LLC., the firm which represented Linda. For reasons that follow, we affirm.

                                       I.

      This matter comes before us for the second time.        We set forth the

procedural history and facts in our prior decision. In re Estate of Fornaro, No.

A-3836-15 (App. Div. May 20, 2019) (slip op. at 1-6). Therefore, we provide

only a summary of the facts and history relevant to the issues raised on this

appeal.

      On December 16, 2011, decedent executed a will providing for the

following disposition of his residuary estate: Carmine would receive eighty



1
   For clarity, and meaning no disrespect, we will refer to the parties by their
first names.
                                                                           A-2346-19
                                       2
percent, Linda would receive ten percent, and decedent's grandchildren would

receive ten percent. The will revoked a 1999 will, in which decedent left Linda

the entire estate, and a June 2010 codicil, in which decedent divided his estate

equally between Carmine and Linda, while naming them both executors.

      Linda filed suit on May 8, 2013. In her four-count complaint, plaintiff

alleged that Carmine unduly influenced decedent; in addition, she alleged that

decedent lacked testamentary capacity to execute the December 2012 will.

Along with seeking to invalidate the will, plaintiff sought to remove defendant

as executor and demanded a formal accounting of the estate.

      In June 2013, John M. Loalbo, Esq., then a partner at Weiner, filed an

answer on behalf of decedent's estate. In September 2014, Mr. Loalbo joined

Riker and brought with him the matter involving decedent's estate.

      Litigation ensued for a two-and-a-half-year period, ending in an extended

bench trial that included four days of testimony. Before trial, the case involved

extensive discovery and motion practice, including obtaining and reviewing

extensive medical records, along with other voluminous records relating to

decedent's business and financial affairs. Both sides retained and presented

medical experts.




                                                                            A-2346-19
                                       3
      In November 2015, the trial court entered an order of judgment finding

that decedent "intentionally" executed his will and did so without undue

influence. While the court found that suspicious circumstances existed, the

court found no confidential relationship between Carmine and decedent.

Following the entry of judgment, Linda filed an application seeking an

allowance of counsel fees and costs from the estate. In December 2015, Riker

also filed an application for counsel fees and costs.

      In January 2016, defendant notified Riker that he was not willing to pay

counsel fees and costs incurred in the litigation; that same month, Riker sent a

letter to defendant advising him that Riker would no longer be representing him.

      In March 2016, the trial court granted Linda's fee application in the

amount of $439,462.70 but denied her request for costs. The court also granted

Riker's fee application, granting a fee allowance in the amount of $519,127.35

and costs in the amount of $22,032.80. In addition, the court awarded Weiner

counsel fees in the amount of $148,711 and costs in the amount of $2,330.03.

      In May 2016, defendant appealed, challenging the counsel fee awards;

plaintiff cross-appealed, challenging the court's denial of her costs, as well as

the underlying judgment rejecting her undue influence claim. On May 20, 2019,

we affirmed the judgment upholding decedent's will; however, we reversed the


                                                                            A-2346-19
                                        4
orders awarding counsel fees because the trial court failed to expressly state its

findings of fact and conclusions of law, as required by Rule 1:7-4(a), in support

of those orders. Fornaro, slip op. at 22. We therefore remanded to the trial court

for further fact finding and analysis, in accordance with Rendine v. Pantzer, 141

N.J. 292, 334-35 (1995), In re Bloomer's Estate, 37 N.J. Super. 85 (App. Div.

1955), and the factors set forth in RPC 1.5(a).

      In January 2020, on remand, the trial court granted the following counsel

fees: $429,662.70 to the attorneys for Linda; $519,127.35 to Riker; and

$148,711 to Weiner. The court reviewed the factors set forth in Bloomer,

Rendine, and RPC 1.5(a) and determined the fee amounts were reasonable.

      On appeal, defendant contends: 1) the trial court failed to set forth

adequate factual findings and conclusions of law in support of its counsel fee

awards; 2) the trial court erred in awarding counsel fees outside the scope of

Rule 4:42-9(a)(3); 3) the trial court failed to justify awarding Linda all of her

requested fees in light of her failure to set aside the will; and 4) the award of

counsel fees and costs to Riker and Weiner should be reversed and remanded

for discovery and a plenary hearing.




                                                                             A-2346-19
                                        5
                                        II.

      An allowance of counsel fees "is a matter which rests in the sound

discretion of the trial court. [We] will not interfere unless the record discloses

manifest misuse of the discretion."           In re Probate of Alleged Will of

Landsman, 319 N.J. Super. 252, 271-72 (App. Div. 1999) (quoting In re

Bloomer's Estate, 43 N.J. Super. 414, 416 (App. Div. 1957)); see also In re

Estate of Simon, 93 N.J. Super. 579 (App. Div. 1967).

      In order to determine the reasonableness of the requested attorneys' fees,

a court must look to:

            (1) the amount of the estate and the amount thereof in
            dispute or jeopardy as to which professional services
            were made necessary; (2) the nature and extent of the
            jeopardy or risk involved or incurred; (3) the nature,
            extent and difficulty of the service rendered; (4) the
            experience and legal knowledge required and the skill,
            diligence, ability and judgment shown; (5) the time
            necessarily spent by the attorney in the performance of
            his services; (6) the results obtained; (7) the benefits or
            advantages resulting to the estate, and their importance;
            (8) any special circumstances including the standing of
            the attorney for integrity and skill; and (9) the overhead
            expense to which the attorney has been put. In any
            case, the counsel fee allowed should never exceed
            reasonable compensation for the service rendered the
            estate.

            [Bloomer, 37 N.J. Super. at 94.]

In addition, RPC 1.5(a) provides:

                                                                             A-2346-19
                                        6
            A lawyer's fees shall be reasonable. The factors to be
            considered in determining the reasonableness of a fee
            include the following:

               1) the time and labor required, the novelty and
                  difficulty of the questions involved, and the skill
                  requisite to perform the legal service properly;

               2) the likelihood, if apparent to the client, that the
                  acceptance of the particular employment will
                  preclude other employment by the lawyer;

               3) the fee customarily charged in the locality for
                  similar legal services;

               4) the amount involved and the results obtained;

               5) the time limitations imposed by the client or by
                  the circumstances;

               6) the nature and length of the professional
                  relationship with the client;

               7) the experience, reputation, and ability of the
                  lawyer or lawyers performing the services;

               8) whether the fee is fixed or contingent.

      Based upon our review of the record, we discern no abuse of discretion in

any of the fees or costs awarded by the trial court.        The court carefully

reconsidered the attorney fee application, applying the nine Bloomer factors and

the criteria set forth in RPC 1.5(a). In doing so, the court determined that the




                                                                           A-2346-19
                                       7
counsel fee allowances were reasonable, including both the hourly rate and the

number of hours expended.

      The trial court considered and analyzed the attorneys' certification of

services, looking to the nature, extent, and difficulty of services rendered, along

with the results obtained, and found that the counsel fee allowances were

justified. By addressing the factors in Bloomer and RPC 1.5(a), the trial court

set forth sufficient factual findings and conclusions of law to uphold the counsel

fee award. The state required both Riker's and Weiner's legal expertise due to

the nature and complexity of the issues raised. Carmine has failed to provide

any convincing argument for us to disturb the award made to either firm.

Accordingly, we agree that Riker and Weiner are entitled to compensation for

the legal services they provided in successfully defending decedent's estate and

Carmine in this hard fought will contest.

      We also find no abuse of discretion in the award of attorneys' fees to

Linda.

Rule 4:42-9(a)(3) provides that in a probate action, "[i]f probate is granted, and

it shall appear that the contestant had reasonable cause for contesting the validity

of the will or codicil, the court may make an allowance to the proponent and the

contestant, to be paid out of the estate." In accordance with this rule, courts may


                                                                               A-2346-19
                                         8
allow counsel fees to the contestant in a will dispute "'[e]xcept in a weak or

meretricious case.'" In re Probate of Will & Codicil of Macool, 416 N.J. Super.

298, 313 (App. Div. 2010) (alteration in original) (quoting In re Reisdorf, 80

N.J. 319, 326 (1979)). Linda's challenge to the December 2011 will was neither

weak nor meretricious.

      Carmine's contention that Linda lacked reasonable cause for contesting

the validity of their father's will clearly lacks merit. In the last year of his life,

decedent – then eighty-eight years old – made a drastic change in his long-

standing estate plan to substantially diminish Linda's inheritance. Linda first

learned of this change when she received a copy of the probated will. At the

time, Linda had good reason to believe that the will was procured by undue

influence based on her knowledge of decedent's failing mental and physical

health in the last two years of his life. During this time, she observed changes

in decedent's mental health, including loss of memory, and learned that decedent

had been diagnosed with dementia;2 in addition, she knew that decedent had

been hospitalized numerous times during the last two years of his life.




2
   In November 2011, one month before decedent executed the challenged will,
a treating physician prescribed an Alzheimer's medication for decedent.


                                                                                A-2346-19
                                          9
Moreover, when she filed suit, Linda believed the scrivener of the will was also

Carmine's attorney.3

        Because the record clearly supports the trial court's determination that

Linda had reasonable cause to contest the will, we discern no basis to disturb

the decision to award counsel fees to Linda, notwithstanding that her challenge

to the will proved unsuccessful. While the trial court ultimately found that

decedent did not share a confidential relationship with Carmine, it did determine

that "suspicious circumstances" surrounded the execution of the will. The court

noted the lack of evidence of how decedent arrived at the scrivener's office on

the day he signed the challenged will; although decedent was driving at the time,

the scrivener's office was a greater distance than decedent normally drove. In

addition, telephone record indicated that Carmine placed several telephone calls

to the scrivener around the time decedent signed his will.

        We decline to address Carmine's final argument, asserting that the award

of counsel fees and costs to Riker and Weiner should be reversed and remanded

for discovery and a plenary hearing. Carmine never alleged any breach of

contract or violation of RPC 1.4 against Riker or Weiner before the trial court.

The first time Carmine advanced such theories was on this appeal. "[O]ur


3
    At trial, it was established that the scrivener was a friend of Carmine's son.
                                                                               A-2346-19
                                         10
appellate courts will decline to consider questions or issues not properly

presented to the trial court when an opportunity for such a presentation is

available unless the questions so raised on appeal go to the jurisdiction of the

trial court or concern matters of great public interest." Nieder v. Royal Indem.

Ins. Co., 62 N.J. 229, 234 (1973). We discern no basis to consider this argument

for the first time on appeal.

      Affirmed.




                                                                           A-2346-19
                                      11